DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 09/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Andersakis et al. (US 2003/0068517) (Andresakis) in view of Matsuda et al. (US 2004/0191560) (Matsuda).
In reference to claim 1, Andresakis teaches a copper foil having a thin layer of nickel on both sides of the copper foil ([0002]) (corresponding to a nickel-coated copper foil). The copper foil includes copper or copper alloy ([0009]) (corresponding the nickel-coated copper foil comprising: a copper layer made of Cu or a Cu alloy). 
	Andresakis further teaches the nickel layer is applied on both sides of the copper foil by electroplating or electroless plating and includes nickel or a nickel alloy ([0013]) (corresponding to a nickel plating layer made of Ni or a Ni alloy, the nickel plating layer covering a surface of the copper layer). The thickness of the nickel layer may vary according to each particular application, in a preferred embodiment, the nickel layer has a thickness of from about 0.1 µm to about 5 µm ([0013]) (corresponding to the nickel plating layer having a thickness of 0.01 µm or more and 0.5 µm or less). 
	Andresakis further teaches the copper foil has a thickness of about 5 µm to about 50 µm ([0009]), therefore it is clear the thickness of the copper foil having a thin layer of nickel on both sides is at least 5.2 µm and at most 60 µm (i.e., 5 µm + (2*0.1 µm) = 5.2 µm; 50 µm + (2*5 µm) = 60 µm) (corresponding to an overall thickness of 200 µm or less).
	Andresakis does not explicitly teach the nickel layer includes a surface having an a* value of 0 or more and 10 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system, as presently claimed. 
	Matsuda teaches a surface-treated copper foil ([0001]). The surface color of the surface-treated copper foil on the side where the surface-treated copper foil is bonded to the low-dielectric substrate has L* or not more than 50, a* of not more than 20 and b* of not more than 15 ([0014]) (corresponding to a surface having an a* value of 0 or more and 10 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system). If a bonded surface has this 
Although there is no disclosure that the test method is conformity with JIS Z 8722, given that Matsuda discloses a* and b* of the L*a*b* color system as the presently claimed and absent evidence criticality how the a* and b* are measured, it is an examiner's position that the a* and b* disclosed by Matsuda meets the claim limitation.
	In light of the motivation of Matsuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the surface of the nickel layer of Andresakis to have the surface color disclosed in Matsuda, in order to provide a surface having improved adhesive strength to a low-dielectric substrate when used in a printed wiring board, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 2 and 3, Andresakis in view of Matsuda teaches the limitations of claim 1, as discussed above. Andresakis teaches the nickel layer has a thickness of from about 0.1 µm to about 5 µm ([0013]) (corresponding to the nickel plating layer has a thickness of 0.03 µm or more; the nickel plating layer has a thickness of 0.1 µm or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 4, Andresakis in view of Matsuda teaches the limitations of claim 1, as discussed above. Given that Andresakis in view of Matsuda teaches the copper foil having the thin layer of nickel on both sides of the copper foil that is substantially identical to the presently claimed nickel-coated copper foil in structure and composition, it is clear that the copper foil of Andresakis in view of Matsuda would intrinsically have a volume resistivity of 2 µΩ·cm or less, the volume resistivity being obtained in a room temperature environment by a 4-terminal method in accordance with JIS C 2525.
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784